internal_revenue_service number release date index number ------------------- ------------------------- --------------------------------- -------------------------------------------- ------------------------------------------- -------------------- -------------------------------- in re ---------------------------------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-145294-14 date february legend taxpayer ------------------------------------------------- --------------------------------------------- corp entity generator state town dear --------------- ---------------------------------------- ---------------------------- ------------------------------ ------------------- ------------------------------ this letter responds to a request for a ruling dated date submitted on behalf of taxpayer by your authorized representative taxpayer requested a ruling that certain payments by generator to taxpayer do not constitute a contribution_in_aid_of_construction under sec_118 of the internal_revenue_code and are excludable from gross_income as a nonshareholder contribution_to_capital under sec_118 the relevant facts as represented in your submission are set forth below taxpayer is a an electric distribution company providing electric distribution services to approximately --------------customers in ----- cities and towns in state its properties consist principally of substations and distribution lines interconnected with transmission lines and other facilities of corp taxpayer entered into an ------------------ plr-145294-14 ----------------------------------------------- the interconnection agreement with generator with respect to generator’s stand-alone solar electric generation facility the facility located in town all of the electricity generated by the facility other than the electricity consumed by the facility for its operations is sold to entity following the sale of electricity from the facility to entity the electricity passes through taxpayer’s intertie and is delivered to taxpayer’s distribution system there is no direct interconnection between the facility and any electric transmission system the interconnection agreement effective as of --------------------- permits generator to connect the facility to the electric grid system the interconnection agreement has an indefinite term but is terminable by either party upon --- days written notice or upon certain specified events pursuant to the interconnection agreement taxpayer agreed to construct the taxpayer intertie the intertie which involved constructing a ------------------------------------------------------------------------------------------------- ------------------------------------------ removing a ----------------------- replacing a -------- ------------------------------------- upgrading a ----------------------------- and undertaking ---------------------------------------------------------------------------------------------------------- the total cost of the intertie was dollar_figure---------- which generator paid taxpayer in two equal payments of dollar_figure---------on ----------------------- and ----------------- taxpayer holds legal_title to the intertie and the intertie is a permanent part of taxpayer’s electric distribution system the generator and entity are parties to a power purchase agreement the ppa the term of the ppa is --- years commencing on -------------------------- which is the effective date of the ppa under the ppa entity purchases and takes legal_title and ownership of all electricity generated by the facility not used by the facility itself and title and ownership passes to entity before it travels through the busbar at the intertie and onto taxpayer’s distribution line all of the electricity purchased by entity under the ppa is delivered through taxpayer’s electric distribution system taxpayer makes the following representations the facility is a qf the intertie will be used in connection with the distribution of electricity for sale to third parties the cost of the intertie will not be included in taxpayer’s rate base the term of the ppa is --- years title and ownership of the electricity generated by the facility passes from the generator to entity at or prior to the busbar on the facility’s end of the intertie taxpayer will not claim depreciation or amortization deductions with respect to the intertie the amount of the interconnection payment will be capitalized by generator as an intangible asset and amortized over years no more than of the electricity will flow from taxpayer over the intertie during the first ten years beginning on the date on which the intertie was placed_in_service there is no direct interconnection between the facility and an electric transmission system and there is a direct interconnection between the facility and an electric distribution system plr-145294-14 taxpayer requests a ruling that the amount of the payment by generator to taxpayer for the intertie will not constitute a contribution_in_aid_of_construction under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 provides that the term contribution to the capital of taxpayer does not include any contribution_in_aid_of_construction or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the plr-145294-14 contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recover such cost using the straight-line method over a useful_life of years the legislative_history of sec_118 provides in part as follows plr-145294-14 this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the plr-145294-14 characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect in the instant case the transfer of the intertie is not subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 because there is no direct interconnection between the facility and an electric transmission system as contemplated under notice_88_129 and notice_2001_82 in addition we believe that generator lacked the requisite motivation to make a nonshareholder contribution_to_capital under brown shoe co v commissioner and united_states v chicago burlington quincy railroad co because the generator made the contribution in order to sell electricity accordingly based solely on the foregoing analysis and the representations made by taxpayer we rule that the transfer of the intertie by generator to taxpayer is a ciac under sec_118 and is not excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-145294-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely nicole cimino senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
